DOMENGEAUX, Judge,
concurring.
I agree with the majority opinion concerning its first reason in disagreement with the State’s position. I concur with the result reached that the record does not reflect that either an oral or written motion for continuance had been made by defendant’s counsel. Based upon this reasoning, I agree with the majority’s conclusion that the two year time limit to commence trial set by La.C.Cr.P. Art. 578 was not suspended under the provisions of La.C.Cr.P. Art. 580.
However, concerning the second reason given in the majority opinion in disagreement with the State’s position, I respectfully suggest that the Supreme Court has misinterpreted the plain, unadulterated statutory language in La.C.Cr.P. Art. 580. The High Court’s application of this Article is contrary to the intent of the statute as evidenced in the Official Revision Comments. The Comment explains that it is essential to allow the State a reasonable time after the ruling on the plea to reset the case for trial. “For this reason, the Article allows the State at least one year after the ruling within which to commence the trial.” See La.C.Cr.P. Art. 580. The words “at least” suggest a minimum time and not a maximum time.
For the foregoing reasons, I respectfully concur.